              Case 4:14-cv-02543-CKJ Document 190 Filed 04/01/19 Page 1 of 1



                                DISTRICT JUDGE'S MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – TUCSON

U.S. District Judge: Cindy K. Jorgenson            Date: April 1, 2019
Carrie Ferrara Clark v. City of Tucson             Case Number: CV-14-02543-TUC-CKJ

Plaintiff attorney: Jeffrey Jacobson
Defense attorneys: Michelle Saavedra and Renee Waters
Court reporter: Cheryl Cummings
Courtroom deputy: Sandra G. Fuller

 CIVIL JURY TRIAL - DAY 1:

 1:38 p.m.: The parties are present. Counsel and the Court discuss preliminary matters. The
 prospective jurors enter the courtroom and are sworn. Voir dire commences. Counsel pass the
 panel for cause.

 3:02: p.m.: The panel is excused. Counsel conduct strikes.

 3:30 p.m.: Court is back in session. Eight jurors are seated. The remaining jurors are excused.
 The panel is sworn.

 The Court reads the preliminary instructions to the jury.

 Counsel present opening statements.

 5:03 p.m.: The jurors are excused for the day. Jury trial is continued to April 2, 2019 at 9:00
 a.m.

 The Court adjourns at 5:03 p.m.

 Civil jury trial: 1:38 p.m. to 5:03 p.m. (2 hours and 57 minutes)
